[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 08-15371                    MAY 20, 2009
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK
                         ________________________

                  D. C. Docket No. 04-00028-CR-1-SPM/AK

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

VINCENT KEITH RAINES,
a.k.a. Silk,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (May 20, 2009)

Before DUBINA, HULL and FAY, Circuit Judges.

PER CURIAM:

     Appellant Vincent Keith Raines, proceeding pro se, appeals the district
court’s denial of his pro se motion for a reduced sentence, which he filed pursuant

to 18 U.S.C. § 3582(c)(2). Raines based his motion on Amendment 706 to the

Sentencing Guidelines, which reduced base offense levels applicable to crack

cocaine offenses. The district court denied Raines’s § 3582(c)(2) motion, finding

that he was ineligible for a reduction because he was sentenced as a career offender

under U.S.S.G. § 4B1.1, such that Amendment 706 did not lower the guideline

range pursuant to which he was sentenced. On appeal, Raines submits that the

district court erred in determining that he was not eligible for § 3582(c)(2) relief

because his sentence was based on his guideline range calculated under U.S.S.G. §

2D1.1.

      “We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d 983,

984 (11th Cir. 2008). A district court may modify a term of imprisonment in the

case of a defendant who was sentenced to a term of imprisonment based on a

sentencing range that subsequently was lowered by the Sentencing Commission.

18 U.S.C. § 3582(c)(2). Any reduction, however, must be “consistent with

applicable policy statements issued by the Sentencing Commission.” Id. The

applicable policy statements, found in U.S.S.G. § 1B1.10, state that a sentence

reduction is not authorized under § 3582(c)(2) if “[a]n amendment listed in



                                           2
subsection (c) does not have the effect of lowering the defendant’s applicable

guideline range.” U.S.S.G. § 1B1.10(a)(2)(B). The commentary elaborates that a

reduction is not authorized if an applicable amendment does not lower a

defendant’s applicable guideline range “because of the operation of another

guideline.” U.S.S.G. § 1B1.10, comment. (n.1(A)).

      Because the district court sentenced Raines as a career offender under

§ 4B1.1, we conclude that the crack cocaine base offense level played no ultimate

role in his sentence, and therefore, the district court correctly determined that he

was not eligible for a § 3582(c)(2) sentence reduction. See U.S.S.G. § 1B1.10,

comment. (n.1(A)); United States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008)

(holding that the district court was not authorized to grant § 3582(c)(2) reductions

because, “although Amendment 706 would reduce the base offense levels

applicable to the defendants, it would not affect their guideline ranges because they

were sentenced as career offenders under § 4B1.1”), cert. denied, McFadden v.

United States, 129 S. Ct. 965 (2009), and cert. denied, 129 S. Ct. 1601 (2009).

      Accordingly, we affirm the district court’s order denying Raines’s motion

for a reduced sentence.

      AFFIRMED.




                                           3